EXHIBIT 4.3 Pacific Asia Petroleum, Inc. TO [ ] Trustee Indenture Dated as of , 20 Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 101. Definitions [] Section 102. Compliance Certificates and Opinions [] Section 103. Form of Documents Delivered to Trustee [] Section 104. Acts of Holders [] Section 105. Notices, Etc. to Trustee and Company [] Section 106. Notice to Holders; Waiver [] Section 107. Conflict With Trust Indenture Act [] Section 108. Effect of Headings and Table of Contents [] Section 109. Successors and Assigns [] Section 110. Separability Clause [] Section 111. Benefits of Indenture [] Section 112. Governing Law [] Section 113. Legal Holidays [] Section 114. Rules by Trustee and Agents [] Section 115. No Recourse Against Others [] ARTICLE II SECURITY FORMS Section 201. Forms Generally [] Section 202. Form of Trustee’s Certificate of Authentication [] ARTICLE III THE SECURITIES Section 301. Amount Unlimited; Issuable in Series [] Section 302. Denominations [] Section 303. Execution, Authentication, Delivery and Dating [] Section 304. Temporary Securities [] Section 305. Registration, Registration of Transfer and Exchange [] Section 306. Mutilated, Destroyed, Lost and Stolen Securities [] Section 307. Payment of Interest; Interest Rights Preserved [] Section 308. Persons Deemed Owners [] Section 309. Cancellation [] Section 310. Computation of Interest [] Section 311. Global Securities; Exchanges; Registration and Registration of Transfer [] Section 312. Extension of Interest Payment [] ARTICLE IV SATISFACTION AND DISCHARGE Section 401. Satisfaction and Discharge of Indenture [] Section 402. Application of Trust Money [] Section 403. Satisfaction, Discharge and Defeasance of Securities of Any Series [] ARTICLE V REMEDIES Section 501. Events of Default [] Section 502. Acceleration of Maturity; Rescission and Annulment [] Section 503. Collection of Indebtedness and Suits for Enforcement by Trustee [] Section 504. Trustee May File Proofs of Claim [] Section 505. Trustee May Enforce Claims Without Possession of Securities or Coupons [] Section 506. Application of Money Collected [] Section 507. Limitation on Suits [] Section 508. Unconditional Right of Holders to Receive Principal, Premium and Interest [] Section 509. Restoration of Rights and Remedies [] Section 510. Rights and Remedies Cumulative [] Section 511. Delay or Omission Not Waiver [] Section 512. Control by Holders [] Section 513. Waiver of Past Defaults [] Section 514. Undertaking for Costs [] Section 515. Waiver of Stay or Extension Laws [] ARTICLE VI THE TRUSTEE Section 601. Certain Duties and Responsibilities [] Section 602. Notice of Defaults [] Section 603. Certain Rights of Trustee [] Section 604. Not Responsible for Recitals or Issuance of Securities [] Section 605. May Hold Securities [] Section 606. Money Held in Trust [] Section 607. Compensation and Reimbursement [] Section 608. Disqualification; Conflicting Interests [] Section 609. Corporate Trustee Required; Eligibility [] Section 610. Resignation and Removal; Appointment of Successor [] Section 611. Acceptance of Appointment by Successor [] Section 612. Merger, Conversion, Consolidation or Succession to Business [] Section 613. Preferential Collection of Claims Against Company [] Section 614. Appointment of Authenticating Agent [] ARTICLE VII HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY Section 701. Company to Furnish Trustee Names and Addresses of Holders [] Section 702. Preservation of Information; Communications to Holders [] Section 703. Reports by Trustee [] Section 704. Reports by Company [] ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE OR TRANSFER Section 801. Company May Consolidate, Etc. Only on Certain Terms [] Section 802. Successor Corporation Substituted [] ARTICLE IX SUPPLEMENTAL INDENTURES Section 901. Supplemental Indentures Without Consent of Holders [] Section 902. Supplemental Indentures With Consent of Holders [] Section 903. Execution of Supplemental Indentures [] Section 904. Effect of Supplemental Indentures [] Section 905. Conformity With Trust Indenture Act [] Section 906. Reference in Securities to Supplemental Indentures [] Section 907. Revocation and Effect of Consents [] Section 908. Modification Without Supplemental Indenture [] ARTICLE X COVENANTS Section 1001. Payment of Principal, Premium and Interest [] Section 1002. Maintenance of Office or Agency [] Section 1003. Money for Securities Payments to Be Held in Trust [] Section 1004. Corporate Existence [] Section 1005. Defeasance of Certain Obligations [] Section 1006. Statement by Officers as to Default [] Section 1007. Waiver of Certain Covenants [] Section 1008. Maintenance of Properties [] ARTICLE XI REDEMPTION OF SECURITIES Section 1101. Applicability of Article [] Section 1102. Election to Redeem; Notice to Trustee [] Section 1103. Selection by Trustee of Securities to Be Redeemed [] Section 1104. Notice of Redemption [] Section 1105. Securities Payable on Redemption Date [] Section 1106. Securities Redeemed in Part [] ARTICLE XII SINKING FUNDS Section 1201. Applicability of Article [] Section 1202. Satisfaction of Sinking Fund Payments With Securities [] Section 1203. Redemption of Securities for Sinking Fund [] ARTICLE XIII REPAYMENT OF SECURITIES AT OPTION OF HOLDERS Section 1301. Applicability of Article [] Section 1302. Notice of Repayment Date [] Section 1303. Securities Payable on Repayment Date [] Section 1304. Securities Repaid in Part [] INDENTURE, dated as of [ ], 20, between PACIFIC ASIA PETROLEUM, INC., a corporation duly organized and existing under the laws of the State of Delaware (herein called the “Company”), and [ ] (herein called the “Trustee”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured debentures, notes or other evidences of indebtedness (each herein called a “Security” or collectively the “Securities”), in an unlimited aggregate principal amount to be issued in one or more series as in this Indenture provided. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities or of any series thereof, as follows: ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 101. Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires:(1) the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular;(2) all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (3) all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles, and, except as otherwise herein expressly provided, the term “generally accepted accounting principles” with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted in the United States at the date of such computation or, at the election of the Company from time to time, at the date of the execution and delivery of this Indenture; (4) the word “or” is not exclusive; and(5) the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. “Act”, when used with respect to any Holder, has the meaning specified in Section 104. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Authenticating Agent” means any Person authorized by the Trustee to act on behalf of the Trustee to authenticate Securities. “Authorized Newspaper” means a newspaper of general circulation, in an official language of the country of publication or in the English language, customarily published on a daily basis (including newspapers published on a daily basis except not published on Legal Holidays, as defined in Section 113) in such country.
